         Case 2:20-cr-00254-AB Document 193 Filed 08/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  UNITED STATES OF AMERICA                  :
                                            :
              v.                            :           CRIMINAL ACTION
                                            :           No. 2020-254-1
 NICHOLAS HOVAN                             :

                                        ORDER

      AND NOW, on this 24th day of August, 2021, it is ORDERED that Defendant Hovan’s

Motion to Suppress Search Warrant and for Franks Hearing (ECF No. 141) is DENIED.



                                         _S/Anita B. Brody________________
                                         ANITA B. BRODY, J.
XC: Speedy Trial

Copies VIA ECF                           Copies mailed 08-25-2021 to:

                                         Nicholas Hovan, defendant #1
